Citation Nr: 0524211	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  99-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to April 
1978.  He served on active duty for training (ACDUTRA) in the 
Army Reserves from January 31, 1975 to May 30, 1975, within 
an unverified period of prior inactive service of 3 months, 
23 days.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Department of Veterans 
Affairs (VA) Honolulu, Hawaii Regional Office (RO).  A 
hearing was held in December 2002 before the undersigned 
Veterans Law Judge sitting at the RO.  The case was remanded 
in December 2003 for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2003 the Board remanded this case for 
verification of the veteran's dates of inactive duty for 
training (INACDUTRA) in the United States Army Reserve prior 
to June 16, 1975.  The RO was instructed to contact the 
appropriate State or Federal Agency to accomplish the 
verification and to contact the veteran, if necessary, to 
request information regarding his service.  The RO was 
further instructed that, after verifying the veteran's dates 
of INACDUTRA, to obtain additional service medical records 
covering the period of INACDUTRA.  It was indicated that if 
no records could be found, or if they have been destroyed, to 
obtain specific confirmation of that fact.

An October 2004 Request for Information to the NPRC noted 
periods of service from January 31 to June 15, 1975 and from 
June 16, 1975 to April 5, 1978.  The November 2004 NPRC 
response indicated that all remaining medical records on file 
were being sent and that additional medical records were 
previously furnished in June 1978.  Additional service 
medical records dated from October 1974 to May 1975 were 
furnished.  There is no indication, however, that the NPRC 
made any attempt to verify the dates of INACDUTRA prior to 
June 16, 1975.  

The record also indicates that the RO sent the veteran a 
letter in August 2004 asking him to inform it of the dates of 
INACTDUTRA prior to June 16, 1975.  In response the veteran 
submitted a duplicate copy of the DD Form 214 showing his 
service from January to May 1975.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.

In the present case, the RO has not fully complied with the 
December 2003 remand order because no verification of the 
period of service prior to June 16, 1975 has been obtained.  
Although the Board regrets the additional delay caused by 
remanding this matter, a decision on the merits is not 
appropriate until all ordered development is completed.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran had periods of inactive 
duty for training (INACDUTRA) in the 
United States Army Reserve sometime prior 
to June 16, 1975.  Contact the 
appropriate State or Federal agency and 
verify the veteran's dates of INACDUTRA 
service.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


